Title: To John Adams from George Fenno, 22 February 1825
From: Fenno, George
To: Adams, John


				
					Sir,
					Mount Upton N.Y. Feb: 22. 1825
				
				An event so great and truly auspicious to the best interests of our Country as the elevation of John Quincy Adams to its presidency, seems to Command the felicitation of all his father’s friends—Among that number the only surviving child (though now in his fortieth year) of John Fenno begs to be considered—No sentiment was instilled more early into his breast, by both parents, than veneration for the second president; none shall be more to his children than the same sentiment for its sixth—His Sabine farm did not render Horace more independent than it has pleased a benignant Providence to make me—I have therefore no other want to gratify than as far as possible to perpetuate to my own offspring the great blessing my father obtained in being able to number the names of Geo Washington and yourself as that of J. Q. A. will hereafter be as the great benefactors of the human race.—With the highest consideration / which a human being can / command I am / Your Obt Servant
				
					George Fenno
				
				
			